DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 11, 2022 has been entered.
Response to Amendment
The Amendment filed February 14, 2022 has been entered.  Claims 1-15 remain pending in the application.  
Response to Arguments
Applicant’s arguments, February 14, 2022, with respect to:
Independent claim 1 and dependent claims 2-7; see pages 7-9
Independent claim 8 and dependent claims 9-12; see pages 7-9
Independent claim 13 and dependent claims 14-15; see pages 7-9
have been fully considered and are persuasive.  The rejection of claims 1-15 have been withdrawn. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art does not teach the door lock as claimed in independent claims 1, 8, and 13 of the instant invention.  The examiner can find no motivation to combine or modify the references of record without the use of impermissible hindsight.  
Regarding claims 1, 8, and 13, the prior art of record, including Prevot, US 6270129; Avvanzini, EP 0896117; and Cole, US 20100117384, teaches latching devices relevant to the claimed invention, but fails, both individually and in combination, to teach a latching device having each and every limitation of the claims.  Specifically, the prior art does not teach or suggest a latching device with two latches with slidably movable rod biased into a first position, the first one fixed at a first end portion of the rod and the second slidably movable within a slot relative to the rod, where the second latch self-adjusts by sliding within the slot towards the first latch while being biased away from the first latch.  The specification of the instant invention does not define self-adjusting but discusses the feature on page 2 as being able to self-adjust in its position relative to a rod which supports the latches and compensate for manufacturing variations in spacing, sizes , or shapes of protrusions on the frame and to which the latches are releasably engageable .  One of ordinary skill in the art would not find it obvious to modify the second latch of Prevot in view of Avvanzini and Cole to self-adjust by sliding towards the first latch.  Additionally, it would not be obvious to one of ordinary skill in the art to change the second latch biasing direction to be away from the first latch.  Therefore, the prior art of record does not disclose the claim latching device.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven A. Tullia is (571)272-6434.  The examiner can normally be reached on M-F 8-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8673.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675